Title: Resolutions Reaffirming American Rights to Navigate the Mississippi, 29 December [November] 1786
From: Madison, James
To: 


Editorial Note
The issue of the free navigation of the Mississippi had long occupied JM’s mind, and his concern had been aroused in the summer of 1786 when Monroe had kept him informed of the proceedings in Congress on the Jay-Gardoqui negotiations in an almost continuous stream of letters. By August JM was deeply disturbed at what the consequences would be of Jay’s negotiating away the Confederacy’s rights to the river in return for limited trading rights and of Congress’s sanctioning such an agreement with Spain. In expressing his apprehensions to Jefferson, JM anticipated the reaction in the Virginia assembly. He feared that the proposed treaty with Spain would rekindle Virginians’ jealousy of the northern states, foster antagonism toward federal measures, and alienate altogether the people on the western waters from the federal government. Worst of all, even an unsuccessful attempt by the northern states in Congress to ratify the treaty might be “fatal … to an augmentation of the federal authority, if not to the little now existing. My personal situation is rendered by this business particularly mortifying. Ever since I have been out of Congress I have been inculcating on our assembly a confidence in the equal attention of Congress to the rights and interests of every part of the republic and on the western members in particular, the necessity of making the Union respectable by new powers to Congress if they wished Congress to negociate with effect for the Mississipi” (12 Aug. 1786 [partly in code]).
Once in the October 1786 General Assembly session, JM’s major concern was to forward the proposals made by the Annapolis convention for a thorough reform of the Articles. Despite the antifederal sentiment caused by the Mississippi issue, the House implemented the Annapolis recommendations early in November, before the western issue arose. When the Mississippi question was introduced by a petition of the Kentucky delegates in the House, the widely shared grievance found expression in a series of four resolutions, which were reported out of a Committee of the Whole and carried to the Senate by Thomas Mathews (JHDVJournal of the House of Delegates of the
          Commonwealth of Virginia; Begun and Held at the Capitol, in the City of Williamsburg.
        Beginning in 1780, the portion after the semicolon reads, Begun and
          Held in the Town of Richmond, In the County of Henrico. The journal for each session
        has its own title page and is individually paginated. The edition used is the one in which
        the journals for 1777–1786 are brought together in two volumes, with each journal published
        in Richmond in either 1827 or 1828 and often called the “Thomas W. White reprint.”, Oct. 1786, pp. 66–67).

Both Rives and Brant assert that JM was the author of these resolutions (Life of Madison, II, 138–42; Madison, II, 399). The evidence is circumstantial, but the attribution seems justified by JM’s long concern in the matter. Moreover, the style of the resolutions supports the contention that JM at least in part was the author. In a proprietorial tone JM informed Washington that although the resolutions were considered too pointed by some members of the Senate, “they certainly express in substance the decided sense of this Country at this time on the subject, and were offered in the place of some which went much farther and which were in other respects exceptionable” (7 Dec. 1786). By proposing resolutions less extreme and provocative in their language than those first presented, JM perhaps served as a moderating influence in the Committee of the Whole on 29 November.
The resulting resolutions embodied JM’s thoughts not only on the Mississippi, but also on the American confederacy. In unequivocal terms they asserted the right of the United States to “the free and common use of the River Missisippi” and the equal rights among the various parts of the confederacy. Further, the revision of the federal government and even the survival of the Union itself were staked upon the outcome of the negotiations with Spain. These instructions, to be forwarded to the Virginia delegates in Congress, were an emphatic statement against Jay’s treaty proposals and a call for equity and unity among all sections of the country.
 
In the House of Delegates,
Wednesday, the 29th. of December [November] 1786.
Resolved, that the common right of navigating the River Missisippi, and of communicating with other Nations through that Channel ought to be considered as the bountiful Gift of Nature to the United States as Proprietors of the Territory watered by the said River and its eastern Branches; and as moreover, secured to them by the event of the late Revolution;
Resolved, that the Confederacy having been formed on the broad basis of equal rights in every part thereof, to the protection and guardianship of the whole, a sacrafice of the rights of any one part, to the supposed or real interests of another part, would be a flagrant violation of Justice, a direct contravention of the end for which the foederal Government was instituted, and an alarming innovation of the System of the Union.
Resolved, that the Delegates, representing this State in Congress, be instructed in the most decided terms, to oppose any Attempt that may be made in Congress to barter or surrender to any Nation whatever the right of the United States to the free and common use of the River Missisippi; and to protest against the same as a dishonorable departure from that comprehensive and benevolent policy which constitutes the vital principle of the Confederacy; as provoking the just resentments and reproaches of our Western Brethren, whose essential rights and interests would be thereby sacraficed and sold; as destroying that confidence in the Wisdom, Justice and liberality of the foederal Councils which is so necessary at this Crisis, to a proper enlargement of their authority; and finally, as tending to undermine our repose, our prosperity, and our Union itself; and that the said Delegates be further instructed to urge the proper Negotiations with Spain, for obtaining her concurrence in such regulations touching the natural and common use of the said, as may secure the permanent harmony and affection of the two nations, and such as the wise and generous policy of his Catholic Majesty will perceive to be no less due to the interests of his own Subjects, than to the just and friendly views of the United States.
